Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following minor informality: this claim inadvertently recites dependence from canceled claim 9; this should be amended to depend from claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (U.S. Patent Application Publication No. 2011/0050685), referred herein as Yamada, in view of Li et al. (U.S. Patent Application Publication No. 2017/0139573), referred herein as Li, and further in view of Holzer et al. (U.S. Patent Application Publication No. 2018/0227482), referred herein as Holzer.
Regarding claim 1, Yamada teaches a multimedia communication system for outputting auxiliary display content to an end-user communication device to be rendered on a display device with a special effect to emphasize an image included in the auxiliary 
Depending on how one reads the term “extends from,” one could interpret the foreground image of fig 12 of Yamada as “extending from” the overlay part of the frame.  That said, however, Yamada does not explicitly teach that the foreground image extends from at least an outer side of the overlay portion.

Yamada in view of Li teaches that the processing image may be output and the system comprises a communication unit connected over the internet (Yamada, para 124, lines 4-10), but does not explicitly teach that the system comprises a transmitter arranged to send the auxiliary display content with modified display properties to an end-user communication device.
Holzer teaches a multimedia communication system for transmitting auxiliary display content to an end-user communication device to be rendered on a display device with a special effect to emphasize an image included in the auxiliary display 
Regarding claim 2, Yamada in view of Li, further in view of Holzer teaches the multimedia communication system of claim 1, wherein the processor is arranged to: generate or modify a multimedia content rendering application; and send the multimedia content rendering application to the end-user communication device, wherein the multimedia content rendering application is arranged to, when executed by a processor in the end-user communication device, render the auxiliary display content with modified display properties on a display device (Holzer, para 47, lines 1-6; para 49, the last 8 lines; para 58, lines 1-6; para 60, lines 1-5; Yamada, para 124, lines 4-6).
Regarding claim 3, Yamada in view of Li, further in view of Holzer teaches the multimedia communication system of claim 1, wherein the special effect comprises a 
Regarding claim 4, Yamada in view of Li, further in view of Holzer teaches the multimedia communication system of claim 3, wherein the overlay border has at least one corner and the non-overlay portion that emphasize an object image in the auxiliary display content (Yamada, figs 5, 12, and 13; para 86, lines 1-10; paras 87, 91, and 92; Li, figs 4D and 5C; paras 44 and 47).
Regarding claim 5, Yamada in view of Li, further in view of Holzer teaches the multimedia communication system of claim 1, wherein the special effect comprises a simple foreground special effect that comprises an overlay border having an overlay portion and the non-overlay portion that, when rendered by the end-user communication device, is displayed as an overlay border atop of the background image in an auxiliary display content display window, with an object image being displayed without any overlay in the auxiliary display content display window (Yamada, figs 12, and 13; para 86, lines 1-10; paras 87, 91, and 92; Li, figs 4D and 5C; paras 44 and 47; Holzer, para 30, the last 14 lines; para 32; para 64, lines 6-9).
Regarding claim 6, Yamada in view of Li, further in view of Holzer teaches the multimedia communication system of claim 5, wherein the overlay border has at least one corner and the non-overlay portion is rendered to emphasize the object image or an action depicted in the auxiliary display content (Yamada, figs 12, and 13; para 86, lines 1-10; paras 87, 91, and 92; Li, figs 4D and 5C; paras 44 and 47).
Regarding claim 7, Yamada in view of Li, further in view of Holzer teaches the multimedia communication system of claim 1, wherein the special effect comprises a selective foreground special effect that comprises an overlay border having an overlay portion and the non-overlay portion that, when rendered by the end-user communication device, is displayed as an overlay border atop of the background image in an auxiliary display content display window, with at least a portion of an object image being displayed without any overlay in the auxiliary display content display window (Yamada, figs 5, 12, and 13; para 86, lines 1-10; paras 87, 91, and 92; Li, figs 4D and 5C; paras 44 and 47; Holzer, para 30, the last 14 lines; para 32; para 64, lines 6-9).
Regarding claim 8, Yamada in view of Li, further in view of Holzer teaches the multimedia communication system of claim 1, wherein the special effect comprises a selective foreground special effect that comprises a zoom-in or a zoom-out of an object image, or a blurring of the background image when rendered by the end-user communication device (Yamada, paras 74, 96, and 114; Li, para 29, lines 1-6 and 12-13; Holzer, para 80, the last 6 lines;).
Regarding claim 10, Yamada in view of Li, further in view of Holzer teaches the multimedia communication system of claim 9, wherein the selective foreground special effect further comprises zooming-in or zooming-out an object image when rendered by the end-user communication device (Yamada, paras 74 and 96; Li, para 29, lines 1-6 and 12-13).
Regarding claims 11-18 and 20, the limitations of these claims substantially correspond to the limitations of claims 1, 3-8, and 10, respectively; thus they are rejected on similar grounds as their corresponding claims.

Response to Arguments
On pages 3-9 of the Remarks, Applicant argues that the combination of Li with Yamada would render Yamada unsatisfactory for its intended purpose because 1) Yamada states the desire to easily create the image using masks, 2) Yamada teaches away from overlay portions of special effects in relation to an object layer, thus any special effect engrafted into the arrangement of Yamada would violate its main stated objective, and 3) Yamada relinquishes user flexibility for this purpose so that a user does not need special skills to create the image.  The Examiner respectfully disagrees with these arguments.
Regarding the first argument, assuming, arguendo, that this was the primary purpose of Yamada, Li would still not conflict with said purpose.  Li is similarly directed to making visual effect enhancements easier for the user (see, for example, para 8 and para 60, lines 1-5) and does so using masking to facilitate the creation of the visual effect.  The Examiner respectfully submits that this is in line with this aspect of Yamada’s purpose.
Regarding the second argument, Yamada may teach “a way” of providing special effects, but does not teach “away” from other special effects.  Indeed, para 128 states that “It should be understood by those skilled in the art that various modifications, combinations, sub-combinations and alterations may occur depending on design requirements and other factors insofar as they are within the scope of the appended claims or the equivalents thereof.”  As shown in the rejection, and discussed above, Li is in an analogous art, has a similar purpose of improving the ease with which users can apply visual effects to an image, and was properly combined with Yamada.  Such modifications are proper, and Yamada does not teach away from such modifications.

Accordingly, the Examiner respectfully submits that the combination of Yamada and Li is proper.

On page 10 of the Remarks, Applicant argues that the combination of Li with Yamada would change the principle operation of Yamada because Yamada generates an image in which an object sits atop a planar picture frame.  The Examiner respectfully disagrees with this argument.
It is first respectfully submitted that Yamada is not so limited, and has portions of objects that overlap the background, portions that do not overlap the background, has some instances where the foreground object is prioritized, and some instances where the foreground object can’t exceed the bounds of the background image.  Modifications that may expand the possibilities and flexibilities of such foreground/background visual effects would not change the principle operation of Yamada.  Indeed, numerous applications, modifications, and improvements of such foreground/background visual effects can be easily envisioned by one of ordinary skill in the art, and Li is just one example of one such reasonable modification.  Additionally, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the primary reference; rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  It is respectfully submitted that, as discussed herein, Yamada and Li teach the limitations in question and are properly combined.

On pages 10-15 of the Remarks, Applicant argues that the combination would have failed to provide a teaching, suggestion, or motivation to alter the main objective in Yamada absent hindsight reconstruction, because one would not have a reason to, for example, extend the stature of figure 16 of Yamada from the outer sides of the frame while being overlapped with the frame.  The Examiner respectfully disagrees with this argument.
It is initially noted, in regard to hindsight reconstruction, that so long as the obviousness analysis takes into account only knowledge which was within the level of ordinary skill in the art, and does not include knowledge gleaned only from the applicant's disclosure, such a claim reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Further, it is acknowledged that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  As discussed above, Li teaches the claimed overlapping and extension to create visual effects for foreground and background objects, and does so using a masking method to simplify the operation for the user.  The motivation for combining Li with Yamada is well-understood by one of ordinary skill in the art, and derived from the teachings of Lines, which describes how providing such visual effects allow a user to easily create and adjust visual effects for foreground and background images.  As discussed above, 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T WELCH whose telephone number is (571)270-5364. The examiner can normally be reached Monday-Thursday, 8:30-5:30 EST, and alternate Fridays, 9:00-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID T. WELCH
Primary Examiner
Art Unit 2613



/DAVID T WELCH/Primary Examiner, Art Unit 2613